DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    135
    102
    media_image1.png
    Greyscale

Allowable Subject Matter
3.       Claims 1-6 are allowed.
4.      The following is an examiner’s statement of reasons for allowance: 
        Claims 1-6 are allowed for the reason that prior art of record do not teach or suggest the claimed tape printing apparatus configured with a cartridge mounting portion on which a first tape cartridge and a second tape cartridge, each accommodating tape of a different width, are selectively mounted.  The tape printing apparatus comprises a head pressurizing mechanism comprising: 
              a pressurizing position switching portion (69)  provided on a side opposite the platen roller with respect to the thermal head; and 
            a pressurizing portion (see paragraph [056])  that applies pressure to the thermal head through the pressurizing position switching portion, wherein the pressurizing position switching portion includes, 

                  a second contact portion provided, with respect to the first contact portion, in a direction opposite a mounting direction of the first tape cartridge and the second tape cartridge, 
            in a state in which the first tape cartridge is mounted, the first contact portion is positioned at a first switching position in which the first contact portion comes in contact with a pressure receiving portion provided on a side of the thermal head opposite the platen roller, and 
          40 in a state in which the second tape cartridge is mounted, by pushing the pressurizing position switching portion in the mounting direction with the second tape cartridge, the second contact portion is positioned at a second switching position in which the second contact portion comes in contact with the pressure receiving portion at, with respect to the first switching position, a portion in a direction opposite the mounting direction.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853